Citation Nr: 0509965	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Was there clear and unmistakable error (CUE) in a rating 
decision of June 12, 1959, in reducing the rating for 
residuals of a left ankle fracture from 10 percent to 
noncompensable.

2.  Entitlement to an effective date prior to September 18, 
2002, for the assignment of a 20 percent rating for residuals 
of a left ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

The earlier effective date claim comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In December 2003, the Board 
remanded the veteran's appeal for further evidentiary 
development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As to the claim for CUE in the June 12, 1959, rating 
decision, this issue was remanded in December 2003, in part, 
for the RO to:

3 . . . readjudicate the veteran's claim 
of CUE in the rating decision of June 12, 
1959, in which the evaluation for 
residuals of a left ankle fracture was 
reduced from 20 percent to a 
noncompensable rating, to include 
consideration of the question of whether 
the reduction was effectuated in 
accordance with the previously cited VA 
Regulation 1172.

The post-remand record shows that, while the RO issued an 
supplemental statement of the case (SSOC) in November 2004 
that once again denied the claim for CUE, that SSOC neither 
provided the veteran with notice of VA Regulation 1172 nor 
readjudicated the CUE claim taking into account that 
regulation.  Accordingly, in light of Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance), another remand is required.  

As to the earlier effective date claim, the veteran reported 
in his September 2002 claim that he received treatment for 
his left ankle disability at the Charleston VA Medical Center 
since 1946.  However, his claims file only contains his March 
2001 through March 2002 records from that facility.  
Therefore, another remand is also required to request these 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see 
38 C.F.R. § 3.157 (2004) (report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits effective the same date as the date of treatment).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's post-July 1946 treatment 
records from the Charleston VA Medical 
Center.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  

As to the claim for CUE in the June 12, 
1959, rating decision, the RO must 
consider whether the reduction was 
effectuated in accordance VA Regulation 
1172.  In this regard, the provisions of 
VA Regulation 1172, as in effect in June 
1959, were as follows:

(a) The approved policy of the VA 
requires that all rating agencies 
handle cases affected by change of 
medical findings or diagnosis, 
wherein service connection or 
entitlement is in effect ... so as 
to produce the greatest degree of 
stability of disability evaluations 
consistent with the laws and 
regulations governing disability 
compensation and pension. In 
pursuance of this vital policy it is 
essential that the entire record of 
examinations and the medical- 
industrial history be reviewed to 
ascertain whether the recent 
examination is full and 
complete...Examinations less full 
and complete than those on which 
payments were authorized or 
continued will not be used as a 
basis of reduction. The type of 
disease and the relationship between 
the former diagnosis and findings 
and the new diagnosis and findings 
must be closely examined. Ratings on 
account of diseases subject to 
temporary or episodic 
improvement...will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the 
conclusion that permanent 
improvement of physical or mental 
condition has been 
demonstrated...Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest...will not be reduced 
on examinations reflecting the 
results of bed rest...Even though 
material improvement in the physical 
or mental condition is clearly 
reflected, the rating agency will 
consider whether the evidence makes 
it reasonably certain that the 
improvement will be permanent and 
can be maintained under the ordinary 
conditions of life...

(b) If, after according due 
consideration to all the evidence 
developed by the several items 
discussed in subparagraph (a) of the 
preceding paragraph, doubt remains, 
the rating agency will continue the 
rating in effect...

(c) The above provisions apply to 
permanent ratings, or to those which 
on account of their long continuance 
at the same level (5 years or more).

4.  If any of the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and ALL APPLICABLE LAWS AND 
REGULATIONS pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


